PER CURIAM.
In the above-entitled appeals, one of the justices of this court not having heard the arguments, and therefore being disqualified to participate in the decisions thereof, and it being deemed important that all of the justices should so participate, it is ordered that the submission of said appeals be set aside, and that they be resubmitted to the full court. As the briefs on these appeals are very elaborate, and as several of the oral arguments made at'the hearing have been printed and are on file, counsel for the several *284parties may stipulate, if they so desire, to immediately resubmit the eases on the briefs and printed arguments now on file; otherwise, they will be placed for argument on the next July calendar.